In an action to recover moneys expended for necessaries for defendant’s children, including legal services, defendant appeals from an order denying his motion to dismiss each of the three causes of action contained in the amended complaint, on the ground that none states facts sufficient to constitute a cause of action, pursuant to rule 106 of the Rules of Civil Practice, or, in the alternative, to require plaintiffs separately to state and number the facts constituting the *1185first two causes of action, pursuant to rule 90 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.